DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 5-10 allowed.
The closest relevant art is the Japanese Patent (JP 2014-109432 A) wherein the Japanese reference teaches a building having one room including a living space (habitable space 6) that is an enclosed space, wherein entering/exiting of air as an air current between the interior of the living space and the outside is eliminated, and at least part of the boundary between the living space and the outside is configured from a membrane that prevents dust particles from passing through and allows gas molecules to pass through; and indicates that a minimum value for the membrane area A using a membrane diffusion constant D and a membrane thickness L is provided.  The Japanese reference also teaches using the ventilation air amount F in the formula representing the minimum value of the membrane area A.  (See the entire document, in particular, paragraphs [0056]-[0058], [0077]-[0079], [0106], [0241]-[0243], Figs. 1-4 and 45-49).  The Japanese reference also indicates that the membrane only exchanges gas molecules in and out when there is a concentration difference between the interior and exterior of the living space (see paragraph [0079]).  The Japanese reference further teaches a building provided with a fan filter unit (21) (see Fig. 2, paragraphs [0080]-[0087]).

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        January 26, 2022